Citation Nr: 0314329	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to April 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

The veteran seeks service connection for bilateral plantar 
fasciitis.  His May 1991 service entrance examination report 
indicates that he had normal arches and that his feet were 
asymptomatic.  He contends that as result of the rigors of 
military duty he now has chronic plantar fasciitis.

A physician has written on behalf of the veteran, opining 
that the veteran's plantar fasciitis is attributable to 
military service.  However, there is no indication that the 
physician reviewed the veteran's claims file, to include his 
service medical records. The Board finds that a VA 
examination, which includes a review of the relevant medical 
evidence in the claims file and an opinion addressing the 
contended causal relationship, is warranted.  See 38 U.S.C.A. 
§ 5103A(d).

There may also be additional medical evidence available that 
is relevant to the veteran's appeal.  Notations in the claims 
file indicate that the veteran has stated that he received VA 
treatment of his feet from April 1992 to December 1993.  By 
contrast, in a subsequent 1999 VA Form 9, the veteran wrote 
that he had intermittent problems with his feet from 1992 to 
1994, but did not see a doctor, although he did take 
medication for pain.  As the veteran was on active duty from 
November 1991 to April 1992, any records of treatment in the 
years 1992 and 1993 would obviously be relevant to his claim.  
This matter warrants clarification and, if there are such 
treatment records they should be secured.

The Board also notes that an April 2003 RO letter informed 
the veteran that he had 30 days to submit further evidence 
pursuant to the VCAA.  The veteran should be informed that he 
has not 30 days, but one year, to submit new information or 
evidence.  See 38 U.S.C.A. § 5103(b); Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The RO should also ensure compliance with the other duty to 
notify and assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA), to include notifying the veteran of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The letter should 
include notice that the veteran has one 
year to submit new information or 
evidence.  See 38 C.F.R. § 5103(b).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  In so doing, the RO should seek 
clarification from the veteran as to 
whether he received medical treatment for 
foot problems during the time frame from 
April 1992 to December 1993.  Securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records that have not been previously 
obtained by the RO and associate them 
with the claims folder.
 
If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.  In this context, a treating  
VAMC must either provide the reported 
treatment records, or it must provide for 
the record a statement indicating why it 
is "reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile."  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination for the purpose of 
determining whether it is at least as 
likely as not that the veteran's plantar 
fasciitis began during service or was 
caused or aggravated (chronic worsening 
of underlying condition versus temporary 
flare-up of symptoms) by any incident of 
service.  

In so doing, the examiner should review 
the service medical records, to include 
the veteran's November 1991 service 
entrance examination, indicating normal 
arches and asymptomatic feet, the April 
1992 service discharge examination, post-
service records of treatment for plantar 
fasciitis, and the December 1999 written 
opinion of the veteran's treating 
podiatric surgeon that the veteran's 
plantar fasciitis is likely a service-
related injury.
 
4.  The RO should readjudicate the issue 
of service connection for bilateral 
plantar fasciitis, with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in January 2003.
 
5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



